UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-4268


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VERONICA THOMAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:15-cr-00020-GMG-RWT-41)


Submitted:   November 17, 2016            Decided:   November 21, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger D. Curry, CURRY AMOS & ASSOC., LC, Fairmont, West Virginia,
for Appellant. Anna Zartler Krasinski, OFFICE OF THE UNITED STATES
ATTORNEY, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Veronica Thomas appeals her conviction and sentence of three

years of probation following her plea of guilty to conspiracy to

distribute      heroin,     in   violation       of    21     U.S.C.    §§ 841(a)(1),

(b)(1)(C),    846     (2012).        Appellate     counsel      has    filed   a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), concluding

that there are no meritorious issues for appeal but questioning

whether Thomas’ plea was knowing and voluntary, and whether the

district court erred in denying Thomas’ motion to be referred to

the Northern District of West Virginia’s drug court program, a

rehabilitative        program    for    individuals          with    substance     abuse

problems.    We affirm.

     A guilty plea is valid where the defendant voluntarily,

knowingly,      and    intelligently        pleads     guilty       “with   sufficient

awareness of the relevant circumstances and likely consequences.”

United   States       v.   Fisher,    711   F.3d      460,   464    (4th    Cir.   2013)

(internal quotation marks omitted).                   Before accepting a guilty

plea, a district court must ensure that the plea is knowing,

voluntary, and supported by an independent factual basis.                        Fed. R.

Crim. P. 11(b); United States v. DeFusco, 949 F.2d 114, 116 (4th

Cir. 1991). *


     *  The Government has not invoked the appellate waiver
contained in Thomas’ plea agreement. Therefore, we are not limited
by the waiver provision in conducting our Anders review, and we


                                            2
Because Thomas neither raised an objection during the Rule 11

proceeding nor moved to withdraw her guilty plea in the district

court, we review her Rule 11 proceeding for plain error.    United

States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).   Our review of

the record reveals that the district court fully complied with

Rule 11 in accepting Thomas’ guilty plea after a thorough hearing.

Accordingly, we conclude that her plea was knowing and voluntary,

Fisher, 711 F.3d at 464, and thus “final and binding,” United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

     Thomas next contends that the district court erred in denying

her motion to be referred to the drug court program.       Thomas’

application had already been rejected by the drug court program,

and we conclude that the district court did not err in ruling that

it would be futile to refer her to the program only to be rejected

again, as Thomas was already receiving highly successful treatment

outside of the program for her drug addiction.

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.   We

therefore affirm the judgment of the district court.    This court

requires that counsel inform Thomas, in writing, of the right to

petition the Supreme Court of the United States for further review.




need not address its validity. See United States v. Poindexter,
492 F.3d 263, 271 (4th Cir. 2007).

                                3
If Thomas requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.      Counsel’s

motion must state that a copy thereof was served on Thomas.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                            AFFIRMED




                                4